UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-6057


CORIANTE L. PIERCE,

                    Petitioner - Appellant,

             v.

SHERIFF CLARENCE BIRKHEAD,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Joe L. Webster, Magistrate Judge. (1:20-cv-00712-WO-JEP)


Submitted: May 20, 2021                                           Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Coriante L. Pierce, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Coriante L. Pierce seeks to appeal the magistrate judge’s recommendation to

dismiss without prejudice Pierce’s 28 U.S.C. § 2241 petition. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Pierce seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss this

appeal for lack of jurisdiction and deny Pierce’s motions to appoint counsel and his motion

for bail or release pending appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              DISMISSED




                                            2